NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                   appellant was required to overcome the rebuttable presumption of
                   prejudice. NRS 34.800(2).
                                 First, appellant claimed that he had good cause due to an
                   inadequate prison law library. Appellant failed to demonstrate that any
                   inadequacies of the prison law library deprived him of meaningful access
                   to the courts. See Bounds ix Smith, 430 U.S. 817, 828 (1977), limited by
                   Lewis v. Casey, 518 U.S. 343, 354-56 (1996). Appellant's previous proper
                   person documents filed in the district court and in this court indicate that
                   his access to the courts was not improperly limited by restrictions on use
                   of the prison law library, lack of availability of legal materials, or due to
                   prison law library policies. Accordingly, appellant failed to demonstrate
                   that official interference caused him to be unable to comply with the
                   procedural bars. See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503,
                   506 (2003).
                                 Second, appellant claimed that his claims were not reasonably
                   available prior to the filing of this petition. However, appellant's claims
                   challenging the judgment of conviction were reasonably available to be
                   raised in a timely petition, and therefore, appellant failed to demonstrate
                   good cause to excuse the procedural bars. See id.
                                 Next, appellant challenged conditions he will face when placed
                   on parole. A petition for a writ of habeas corpus was not the proper
                   vehicle to raise a challenge to parole conditions.    See Bowen v. Warden,
                   100 Nev. 489, 490, 686 P.2d 250, 250 (1984). Therefore, appellant is not
                   entitled to relief for this claim.
                                 Finally, appellant challenged a prison disciplinary hearing in
                   which he asserted he lost good-time credits. This claim challenged the

SUPREME COURT
          OF
      NEVADA
                                                         2
(0) I )41 A    e
                computation of time served and cannot be raised in a post-conviction
                petition for a writ of habeas corpus challenging the validity of the
                judgment of conviction. See NRS 34.738(3). However, the denial of this
                claim would be without prejudice, allowing appellant to properly and
                separately file a post-conviction petition for a writ of habeas corpus
                challenging the computation of time served in the county in which he is
                incarcerated. See NRS 34.724(1); NRS 34.738(1). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                            ,     J.
                                                  Hardesty


                                                                                  J.




                                                  Cherry

                cc: Hon. Douglas Smith, District Judge
                     Howard L. Ellis
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
       OF
    NEVADA
                                                    3
KU 1047A